Citation Nr: 1017386	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  09-08 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable evaluation for service-
connected low back pain.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to 
September 1980.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 decision issued by the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied a compensable rating 
for service-connected low back pain and denied entitlement to 
a TDIU.

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in March 2010.  A transcript of the 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claims so that he is afforded every possible 
consideration.  

Low back pain 

The Veteran seeks a compensable rating for his service-
connected low back pain.  

The Veteran was last afforded a VA examination for his 
disability in December 2007.  Although this examination is 
not necessarily stale, the Veteran argues that the 
examination no longer adequately portrays the extent of his 
symptomatology.  Specifically, the Veteran alleges that he 
has additional limitation of motion in his back and an 
increased loss of sensation in his left leg.  See Appeal To 
Board Of Veterans' Appeals (VA Form 9), dated February 2009.  
At his recent hearing before the undersigned, he testified 
that he has less mobility and increased back pain and 
sensations of numbness and tingling in his legs and toes.  He 
reported that he now uses stronger medications for his back 
pain and also uses a back brace and crutches.  The Veteran 
also indicated that his back pain prevents him from working.  
Based on the above, the Board finds that contemporaneous 
findings are needed.  

In correspondence received from the Veteran in April 2008, he 
indicated that there are outstanding private medical records 
related to treatment by Dr. Mollette at the Southern Pain 
Institute.  VA is required to make reasonable efforts to help 
a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2009).  Accordingly, the 
RO should request medical records pertaining to the Veteran 
from Dr. Mollette and the Southern Pain Institute, provided 
that the Veteran returns any necessary authorization forms.

Additionally, the Veteran indicated that he still receives 
treatment at a VA hospital.  The Board notes that the most 
recent VA outpatient treatment records are from October 2009.  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA has constructive notice of VA-generated documents that 
could reasonably be expected to be part of the record, and 
that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Therefore, 
the RO should request all VA medical records pertaining to 
the Veteran that are dated from October 2009 to the present.

TDIU

The Veteran seeks entitlement to a TDIU.  

A rating decision issued in April 2008 denied entitlement to 
a TDIU.  The Veteran expressed disagreement with the RO's 
rating decision on his Substantive Appeal (VA Form 9).  The 
Board accepts this as a Notice of Disagreement (NOD).  The RO 
has not yet issued a statement of the case (SOC) for this 
issue.  The failure to issue an SOC is a procedural defect 
requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file 
relevant VA treatment records for this 
Veteran dating from October 2009.  

2.  The Veteran should be asked to 
complete an authorization and consent form 
(VA Form 21-4142) so that his private 
treatment records might be obtained.  
After receipt of a signed VA 21-4142, 
request all records of medical care 
related to his service-connected low back 
pain from Dr. Mollette and the Southern 
Pain Institute.  All efforts to obtain 
these records must be fully documented in 
the claims file.  Associate any records 
received with the claims file.  The 
Veteran should be notified of failed 
efforts to obtain the records, so that he 
may have an opportunity to secure the 
records himself.  See 38 C.F.R. 
§ 3.159(e).

3.  Thereafter, the RO should also 
schedule the Veteran for a VA examination 
to assess the nature and severity of his 
service-connected low back disability.  
The claims folder and a copy of this 
Remand must be made available to and 
reviewed by the examiner.  The examiner 
must review the claims file and note 
review of the claims file in the 
examination report.

Any indicated studies, to include 
neurological studies and/or x-rays, should 
be performed and the results noted in the 
examination report.  The examiner should 
identify all residuals attributable to the 
Veteran's service-connected low back pain.

The examiner should report the range of 
motion measurements for the lumbar spine 
in degrees.  In reporting the results of 
range of motion testing, the examiner 
should identify any objective evidence of 
pain and the specific excursion(s) of 
motion, if any, accompanied by pain.  To 
the extent possible, the examiner should 
assess the degree of severity of any pain.  
The extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess fatigability, 
or incoordination in terms of the degree 
of additional range of motion loss. 

The examiner should identify any 
neurological abnormalities associated with 
the service-connected back disorder, such 
as with respect to the extremities, the 
bowel and the bladder.  The examiner should 
discuss the severity of any neurological 
abnormalities found. 

The examiner is also requested to comment 
on the extent to which the Veteran's low 
back disability affects his ability to 
obtain and maintain substantially gainful 
employment taking into account his 
education and work experience.  The 
examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  Provide the Veteran with an SOC on the 
issue of entitlement to a TDIU.  Advise 
the Veteran that a substantive appeal must 
be filed in order to perfect an appeal on 
this issue.  

5.  After assuring that the development 
directed above is complete, readjudicate 
the remaining issue on appeal.  If any 
benefit sought remains denied the Veteran 
should be issued a supplemental statement 
of the case (SSOC) which addresses actions 
taken since the issuance of the last SSOC 
and given the opportunity to respond, and 
the claim should thereafter be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


